DUFFY, Circuit Judge
(dissenting).
It is my view that Central Soya’s delivery of the barge with a missing hatch cover breached Central Soya’s separate warranty that the barge was “properly equipped and supplied and in all other respects fit and suitable to be towed.” This is something more and broader than a warranty of sea-worthiness.
The presence of comparatively narrow walkways along side of the barge with a missing hatch cover, did not make the barge “properly equipped.” I think the evidence showed it was Aiple’s accepted custom and practice for members of the crew to walk across the tops of barges to put out and take in running lights.
The large gaping hole caused by the missing hatch cover was a menace to the tugboat crew, and a breach of the express warranty that the barge was “properly equipped and supplied and in all other respects fit and suitable to be towed.” The District Court judgment that Aiple could not recover from Central Soya was, in my view, clearly erroneous.